Citation Nr: 1819442	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to November 4, 2010, for the grant of service connection for loss of use of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from November 1965 to October 1968, including service in the Republic of Vietnam.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that, in relevant part, granted service connection for loss of use of the bilateral lower extremities, which was previously evaluated as peripheral neuropathy of the right and left lower extremities.  

In August 2012, the Veteran submitted a statement disagreeing with the effective date for the loss of use of the bilateral lower extremities.  The Veteran asserted that an effective date in 2001 or 2002 would be appropriate to coincide with the effective dates for his service-connected diabetes mellitus and diabetic neuropathy.  A Statement of the Case was issued in May 2014.  The Veteran filed his Substantive Appeal in June 2014, and requested a videoconference hearing.  In January 2018, the Veteran's representative withdrew the request for a hearing, and asked that the Board make a decision based upon the evidence of record.

The Board notes that the Veteran filed an untimely Substantive Appeal on the issue of his evaluation for peripheral neuropathy of the right upper extremity, currently evaluated at 20 percent.  The Statement of the Case on this issue was mailed to the Veteran on June 26, 2014.  The Veteran's Substantive Appeal was dated September 18, 2014.  The Veteran did not file his appeal within 60 days of the date of the Statement of the Case.  Unfortunately, the Veteran's representative cited the procedural history for the Veteran's claim regarding loss of use of the bilateral lower extremities in his Appellate Brief to support the claim regarding the evaluation for peripheral neuropathy of the right upper extremity.  While the Veteran did timely file his appeal regarding the loss of use of his bilateral lower extremities, he did not timely file his appeal regarding the evaluation of peripheral neuropathy of the right upper extremity.  As such, that issue is not properly before the Board. 






FINDINGS OF FACT

1.  In January 2011, the Veteran submitted medical evidence construed by the RO as an informal claim of entitlement to increased rating for his service-connected disabilities.

2.  It is factually ascertainable that the Veteran lost the use of his bilateral lower extremities on November 2, 2010. 


CONCLUSION OF LAW

The criteria for an effective date of November 2, 2010, but no earlier, for the award of a 100 percent rating for loss of use of the bilateral lower extremities, previously evaluated as right and left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5101, 5107, 5110 (2012); 38 C.F.R. §§ 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for loss of use of the bilateral lower extremities, previously evaluated separately as right and left lower extremity peripheral neuropathy.  In a June 2014 substantive appeal, the Veteran argued that the effective date for this disability should be June 10, 2004 as this when he was awarded 100 percent service connection.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C. § 5110(b)(2)(C)(3).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of the claim" applies only if a factually ascertainable increase in disability occurred within one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Moreover, the term "increase" as used in 38 U.S.C. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, , 39-40 (1994); Gilbert v. Derwinski, , 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, , 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, , 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  ; see Jandreau v. Nicholson,  (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); .

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, , 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran submitted new medical evidence to the RO on January 20, 2011.  The RO construed this evidence as an informal claim of entitlement to increased evaluations for his service-connected disabilities.  The RO determined that there was a factually ascertainable increase in the severity of the disability within the one-year preceding the informal claim.  As such, the grant of service connection with a 100 percent rating for loss of use of the bilateral lower extremities was established effective November 4, 2010.

According to the Veteran's private treatment records, in February 2010, the Veteran reported some pain in his bilateral lower extremities, but denied that the pain was "lifestyle limiting" at that point in time.  

In June 2010 VA Medical Center (VAMC) treatment records, the Veteran reported difficulty walking.  In July 2010, the Veteran was found to be able to ambulate short distances.  In August 2010, the Veteran's lower extremities exhibited full passive range of motion with impaired strength in the hip and knee bilaterally.  He could not stand or ambulate independently.  In a concurrent examination for housebound status, the Veteran was noted to require assistance to bear weight or ambulate.

The Veteran's September 2010 physical therapy record reported that the Veteran engaged in exercises, including resistive leg press, sitting heel raises, and knee extensions, to treat his lower leg weakness.  

On November 2, 2010, the Veteran underwent a private in-home evaluation regarding his disabilities.  At this time, the Veteran's neuropathy was found to be so severe that he was unable to move his legs.  On November 4, 2010, private treatment records reflected that the Veteran was wheelchair bound, bedridden, and unable to leave the home on his own volition.  The Veteran was unable to walk or transfer due to severe muscle weakness/atrophy to the bilateral lower extremities.  He was unable to move his legs actively, and manual muscle strength was not at a functional grade.

For the period between January 20, 2010 and November 2, 2010, the record does not reflect loss of use of the Veteran's bilateral lower extremities.  Certainly, treatment records reflect increasing difficulty walking, and muscle weakness in his bilateral lower extremities.  The Veteran needed assistance to walk, as well as assistance in transfers.  He retained some strength in his lower extremities, and engaged in physical therapy targeted to those muscles.  Within one year of the claim date, the first indication that the Veteran was unable to use both of his legs occurred on November 2, 2010, with the in-home evaluation reporting that the Veteran could not use his legs.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's belief that his he lost use of his bilateral lower extremities approximately several years prior to the grant of service connection for this disability, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The medical professionals of record have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  Furthermore, the law restricts the effective date for this grant of service connection to within one-year of his claim date.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Resolving doubt in favor of the Veteran, it is factually ascertainable that the Veteran lost use of his bilateral lower extremities as of November 2, 2010.  However, it is not factually ascertainable that the Veteran lost the use of his bilateral lower extremities earlier than that date.  Since the preponderance of the evidence is against that portion of the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  An effective date of November 2, 2010, but no earlier, for the grant of service connection for loss of us of the bilateral lower extremities is warranted.


ORDER

Entitlement to an effective date of November 2, 2010, but no earlier, for the grant of service connection for loss of us of the bilateral lower extremities is granted.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


